Judge Marshall
announced the decision of this Court, as follows:—
As the declaration shows that the bagging was ac-oepted by the plaintiffs, and does not show, either that they had no opportunity of inspecting it at the time of delivery, or that they did not then know, or might not, from the nature of the goods and of the transaction, have known of the defects now alleged, by reasonable ¿Lili-gence; and as it does not show when the defects were discovered, nor that, when discovered, the defendants were notified, or the return of the goods tendered, nor any reason why this was not done — we are of opinion that, upon the whole declaration, the presumption is, that the acceptance was a discharge of the defendants’ covenant; and, therefore, that no cause of action is shown.
Wherefore, the judgment for the defendants, on their demurrer to the declaration, is affirmed.